221 F.2d 563
UNITED STATES of America ex rel. William C. RICHTER, Appellant,v.Walter TEES, Warden, Eastern State Penitentiary.
No. 11529.
United States Court of Appeals, Third Circuit.
Submitted April 7, 1955.
Decided April 19, 1955.

Appellant pro se.
Victor Wright, Jr., Samuel Dash, Richardson Dilworth, Philadelphia, Pa., for appellee.
Before MARIS and HASTIE, Circuit Judges, and WILLSON, District Judge.
PER CURIAM.


1
This is an appeal from an order of the district court denying, after hearing, a writ of habeas corpus to the relator, who is a prisoner in the Eastern State Penitentiary of Pennsylvania under a judgment of the Court of Quarter Sessions of the Peace of Philadelphia County. The relator alleged that he had been denied due process of law in his conviction by that court. Prior to his application to the district court for a writ the relator had made a similar application to the Court of Common Pleas No. 5 of Philadelphia County. In his application to the state court the relator had made essentially the same allegations of denial of due process in his conviction. The Court of Common Pleas held a hearing at which the relator presented his testimony following which it dismissed his petition. Its order was affirmed on appeal by the Superior Court of Pennsylvania. Com. ex rel. Richter v. Burke, 1954, 175 Pa.Super. 255, 103 A.2d 293. Allocatur was denied by the Supreme Court of Pennsylvania, 175 Pa.Super. XXV, and certiorari was denied by the Supreme Court of the United States, Richter v. Burke, 348 U.S. 850, 75 S.Ct. 77. All of the contentions now made by the relator were fully considered and satisfactorily disposed of in the opinion filed by the Superior Court. The district court did not err in denying the writ.


2
The order of the district court will be affirmed.